Citation Nr: 0715001	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-10 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis (rheumatism).

2.  Entitlement to service connection for degenerative joint 
disease of both knees.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine.

4.  Entitlement to service connection for osteoporosis.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1946 to April 1949.

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In this decision, the 
RO denied the veteran's claim of entitlement to service 
connection for "rheumatism."  However, in this decision and 
subsequent the Statement of the Case (SOC) of March 2003, the 
RO also determined that the veteran's current osteoporosis; 
and degenerative changes to his knees, cervical spine, and 
lumbar spine were not service-connected.  The veteran 
contended in his substantive appeal of March 2003 that all of 
these conditions were part of his claimed rheumatism.  In the 
latest Supplemental Statement of the Case (SSOC) issued in 
April 2004, the RO characterized the issue on appeal as 
"rheumatism (also degenerative joint disease of knees, 
marked osteoporosis, and degenerative disc disease of the 
cervical and lumbar spine)."  For purposes of clarification, 
the Board has recharacterized the issues on appeal as noted 
above.

The case was previously before the Board in August 2004, when 
it was remanded for additional development.  The Board now 
proceeds with its review of the appeal.  





FINDING OF FACT

The veteran does not have rheumatoid arthritis (rheumatism), 
degenerative joint disease of either knee, degenerative disc 
disease of the cervical or lumbar spine, or osteoporosis that 
began in service.


CONCLUSION OF LAW

Rheumatoid arthritis (rheumatism), degenerative joint disease 
of either knee, degenerative disc disease of the cervical or 
lumbar spine, and osteoporosis were not incurred in or 
aggravated by wartime service, nor can incurrence of any of 
them in service be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, VA notified the veteran about ratings and 
effective dates in a March 2006 letter, followed by 
readjudication of a claim in a January 2007 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfied III).  Incidentally, any deficiency 
in timing of the notice did not prejudice the veteran's case, 
because the Board is denying the claims at issue, thus 
rendering moot any question as to assignment of ratings or of 
an effective date.

VA satisfied the remaining duty to notify by means of a 
letter dated in May 2001, prior to the initial adjudication 
by the RO, addressing all claims at issue, and a letter of 
February 2005, which conformed to the Board's restatement of 
the issues in its August 2004 remand.  The RO subsequently 
readjudicated the claims in the January 2007 (SSOC).  
Mayfield III, 20 Vet. App. 537.  The veteran was informed of 
the requirements of successful claims for service connection, 
i.e., of establishing current disability, incurrence or 
aggravation of disease or injury in service, and a link 
between current disability in service.  He was informed of 
his and VA's respective duties in obtaining evidence and 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The content and 
timing of this notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  The RO also 
notified the veteran in letters of September 2000, February 
2004, February 2005, August and October 2005 of the 
unavailability of certain military and private records and of 
his failure to produce certain private medical records that 
were ultimately his responsibility to produce.  38 C.F.R. 
§ 3.159(e) (2006).  VA examinations were performed and 
obtained in February and June 2002.  No further medical 
opinions are necessary to decide this case, because there is 
not evidence of record establishing an event, injury, or 
disease in service that can necessitate a medical opinion 
regarding the probability of a link between current diagnoses 
and the established event, injury, or disease.  See 38 C.F.R. 
§ 3.159(c)(4)(1)(B), (C) (2006); cf. McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (medical nexus opinion necessary where 
Board made finding of fact of current diagnosis and of event, 
injury, or disease in service and evidence of record 
satisfied low threshold to "indicate" the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service).

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case VA examination of February and June 2002 
confirms diagnoses of degenerative joint disease of both 
knees, degenerative disc disease of the cervical and lumbar 
spine, and osteoporosis.  The VA examiners did not diagnose 
rheumatoid arthritis.  A private medical statement by G. 
DeGuzman, M.D., dated both January 2000 and October 2000, and 
received in November 2000, states a current diagnosis of 
rheumatoid arthritis based on examination finding of swollen 
and misshapen knees.  Thus, current diagnosis of the claimed 
disorders is established.

The veteran asserts the onset of "rheumatism" affecting all 
of the joints while he was in the service, with treatment in 
the 10th General Army Hospital in 1947 with continuous 
symptoms since then.

Service medical records are unavailable.  The National 
Personnel Records Center (NPRC) has reported that the 
veteran's military health records would have been among those 
burned in a 1973 fire at the records center, had they been 
there then.  The veteran has not produced any in response to 
VA requests for any he may have.

The NPRC has reported there are no existing records for the 
unit of which the veteran reported membership while in 
service, and two VA requests for morning reports or other 
records that might show the veteran's treatment at the 10th 
General Army Hospital during the pertinent time have resulted 
in the return of Morning Reports for a facility identified as 
11th General Hospital showing that the veteran's name was not 
on the roster for the period concerned.  It could be inferred 
from this response that the veteran misrecalled the name of 
the hospital at the base where he said he was treated, i.e., 
the 11th, and not the 10th, General Hospital was located at the 
base.  The provided report fails to show the veteran's 
treatment at the base where he said he was treated at the 
time he said he was treated there.

There is no evidence of record of the veteran's incurrence of 
any claimed disorder in service other than his bare assertion 
and his report to Dr. DeGuzman of pain and swelling of the 
low back and both knees in service, discussed below.  The 
veteran is not competent to make medical diagnoses, because 
he lacks the necessary medical expertise to diagnose disease.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  Consequently, 
the veteran's testimony alone cannot establish incurrence in 
service of any of his currently diagnosed disorders.

The veteran is competent to report pain and swelling in 
service, Savage v. Gober, 10 Vet. App. 488 (1997), thus his 
testimony is probative evidence of a condition noted in 
service.  38 C.F.R. § 3.303(b) (2006).  Even if the veteran 
noticed a condition in service and now reports continuity of 
symptoms of the condition or conditions noted in service, 
whether his current diagnoses (or any of them) can be linked 
to that symptomatology is a medical question requiring a 
competent medical opinion.  Savage, 10 Vet. App. 488.

The veteran has submitted statements and medical records 
dating from March 1995 to May 2006.  The March 1995 medical 
document is a medical certificate stating the diagnosis 
degenerative arthritis, without further detail of anatomical 
location.  The May 2006 statement from Dr. DeGuzman reports 
current diagnoses.  None of the medical records or doctors' 
statements of record documents any of the claimed disorders 
in service, except as reported by the veteran.  The hiatus in 
the medical evidence between the veteran's 1949 separation 
from service and the March 1995 earliest report of a 
diagnosis is strongly probative of discontinuity in 
symptomatology.  38 C.F.R. § 3.303(b).

All private medical records and statements except one make no 
mention of the history of the subject diagnosis prior to the 
date of treatment.  Those records are not evidence of 
anything but the existence of the diagnosis on the date of 
the record.

As noted above regarding the veteran's history, the veteran 
submitted a statement from Dr. DeGuzman, which is headed with 
the date October 23, 2000, and signed with the notation 
"issued on January 7, 2000."  The doctor stated, "I 
certify that I have been treating for about 35 years [the 
veteran], age 77 years."  The doctor noted the onset of 
present illness in 1947 during the veteran's military 
service, attributed to prolonged, tiring military maneuvers 
and prolonged exposure to rain and hot sun.  The diagnosis 
was rheumatoid arthritis, deforming type, both knees and 
lower vertebral joints.

In May 2006, Dr. DeGuzman wrote a statement of the veteran's 
current diagnoses, which included degenerative arthritis, 
deforming type, both knees.  Significantly, the doctor 
stated, "I certify that I have been treating [the veteran], 
age 83 years old, . . . since October 23, 2000 up to the 
present time."  Given the dual dating of the former 
statement, and the patent contradiction in certification in 
the second statement, Dr. DeGuzman's statements lack 
credibility as to the nature of his treatment of the veteran.  
Moreover, even if the conflict in dates of treatment was 
explained as innocent error, the first statement shows the 
doctor's familiarity with the veteran beginning nearly two 
decades after the veteran's alleged onset of symptoms.  Thus, 
the Board concludes that the history reported is from the 
veteran.

Evidence that is simply information recorded by a physician 
without additional medical comment is not competent medical 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  It 
is not transformed into competent medical evidence because 
the transcriber of the appellant's history happens to be a 
physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Dr. De 
Guzman's first statement cannot establish the fact of 
incurrence in service.  Establishment of that fact rests 
wholly on the veteran's testimony.  The hiatus in the medical 
records is more persuasive of discontinuity of symptomatology 
than the veteran's testimony is of continuity of 
symptomatology.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. 
Cir. 2000) (significance of hiatus in records of many years 
after service).

The February and June 2002 VA examinations also noted the 
veteran's report of onset of pain in the spine and knees in 
service, continuing since then.  In June 2002, the veteran 
reported increased pain in the knees since 1995.  He had not 
made a similar statement about the spine at the February 2002 
examination.  As noted, the March 1995 medical certificate 
did not identify the body part diagnosed with arthritis.  A 
January 1999 private medical statement reported treatment for 
and diagnosis of degenerative arthritis of the lumbar spine 
in January 1999.  The February and June 2002 VA examinations 
diagnosed degenerative disc disease of the cervical and 
lumbar spine with marked osteoporosis and degenerative joint 
disease of the knees with marked osteoporosis.  The diagnoses 
were confirmed by x-ray study.

The clear preponderance of the evidence is against finding 
incurrence in service of any injury or disease resulting in 
any of the claimed current diagnoses.  There is no evidence 
of 10 percent disability within a year after service due to 
arthritis of any type; a presumption of incurrence of 
arthritis in service cannot apply in this case.  See 
38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 
3.309(b) (2006).  The notation in service of conditions with 
symptoms of pain and swelling of the spine and knees does not 
overcome the preponderance of the evidence of discontinuity 
of symptomatology.  Consequently, the preponderance of the 
evidence is against granting service connection for any of 
the claimed conditions based on notation of a condition in 
service with continuity of symptomatology thereafter.  
38 C.F.R. § 3.303(b).  Finally, with the preponderance of 
evidence being against finding incurrence in service of any 
injury or disease, there can be no evidence of nexus between 
current diagnoses and an event, injury, or disease incurred 
in service.  With the preponderance of the evidence against 
awarding service connection for any claimed condition, there 
is no opportunity in this case to afford the veteran the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for rheumatoid arthritis (rheumatism) is 
denied.

Service connection for degenerative joint disease of either 
knee is denied.

Service connection for degenerative disc disease of the 
cervical or lumbar spine is denied.

Service connection for osteoporosis is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


